RECOMMENDED FOR FULL-TEXT PUBLICATION
                            Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                   File Name: 17a0007p.06

                  UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                 _________________


 ARDELLA PATTERSON,                                   ┐
                                Plaintiff-Appellee,   │
                                                      │
                                                       >      No. 16-1365
       v.                                             │
                                                      │
                                                      │
 CHRYSLER GROUP, LLC, nka FCA US LLC;                 │
 CHRYSLER LLC UAW PENSION PLAN, nka FCA US            │
 LLC-UAW Pension Plan,                                │
                       Defendants-Appellants.         │
                                                      ┘
                        Appeal from the United States District Court
                       for the Eastern District of Michigan at Detroit.
                   No. 2:15-cv-10563—Arthur J. Tarnow, District Judge.

                                Argued: October 18, 2016

                           Decided and Filed: January 11, 2017

            Before: BOGGS, SUHRHEINRICH, and McKEAGUE, Circuit Judges.

                                   _________________

                                       COUNSEL

ARGUED: William E. Altman, THE MURRAY LAW GROUP, P.C., Bingham Farms,
Michigan, for Appellants. Jack M. Schultz, JACK M. SCHULTZ, P.C., Bingham Farms,
Michigan, for Appellee. ON BRIEF: William E. Altman, THE MURRAY LAW GROUP,
P.C., Bingham Farms, Michigan, for Appellants. Jack M. Schultz, JACK M. SCHULTZ, P.C.,
Bingham Farms, Michigan, for Appellee.




                                             1
No. 16-1365                           Patterson v. Chrysler Group, et al.                           Page 2


                                             _________________

                                                   OPINION
                                             _________________

        SUHRHEINRICH, Circuit Judge.

        In this ERISA action brought pursuant to 29 U.S.C. § 1132,1 Defendants-Appellants,
Chrysler Group, LLC, et al. (Defendants), appeal the judgment of the district court ordering them
to pay Plaintiff-Appellee, Ardella Patterson (Plaintiff), pension and surviving spousal benefits.
We reverse, finding Plaintiff’s claim barred by the statute of limitations.

                                             I. BACKGROUND

        Plaintiff and Henry Lee Patterson wed on February 15, 1987.                         They divorced on
September 27, 1993. The Judgment of Divorce declared that Plaintiff was entitled to one-half of
the pension benefits Henry had accrued during his marriage to Plaintiff, with full rights of
survivorship, and that these benefits were due to Plaintiff when they became payable to Henry.
It further stated that Henry was forbidden from choosing a pension payment option that would
deprive Plaintiff of these benefits.2 Henry worked for the Chrysler Corporation for 334 months,
from June 3, 1965 to January 29, 1992, and began receiving retirement benefits under the
Chrysler – UAW Pension Plan (the Plan)3 on April 1, 1994, in the form of a “Lifetime Annuity
Without Surviving Spouse” option. Thus, Henry violated the Judgment of Divorce by selecting
an option that did not provide Plaintiff with the benefits awarded to her.

        Attempting to override Henry’s choice of benefits under the Plan, Plaintiff’s first
attorney, Terry Williams, submitted the Judgment of Divorce to the Plan administrator on


        1
            The Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. § 1001, et seq. (ERISA).
        2
          The text reads in full: “[T]hat [Ardella] is hereby irrevocably awarded one-half (1/2) of that pension
benefit value accumulated by [Henry] through his employment at Chrysler Corporation from the date of the
marriage of the parties on February 15, 1987, to the date of this judgment of Divorce, to be paid to her, with full
rights of survivorship, in the same manner as it becomes payable to [Henry] when it becomes payable upon
retirement, disability or death of [Henry]. It is expressly provided herein that [Henry] cannot make any election
under such pension which would deprive [Ardella] of one-half (1/2) of such benefits when payable.” R. 11 at 73.
        3
         The Plan’s original name, Chrysler – UAW Pension Plan, first changed to “Chrysler Group LLC – UAW
Pension Plan,” and now is called “FCA US LLC – UAW Pension Plan.” Appellants’ Br. at 1.
No. 16-1365                           Patterson v. Chrysler Group, et al.                              Page 3


December 14, 1994. On January 18, 1995, a Plan representative called Williams and informed
him that the Judgment of Divorce lacked the clerical information required by 29 U.S.C.
§ 1056(d)(3)(C)4 to enable the Plan to qualify it as a “qualified domestic relations order” under
29 U.S.C. § 1056(d)(3)(B)(i), and, therefore, the Judgment of Divorce could not override
ERISA’s anti-alienation provision, 29 U.S.C. § 1056(d)(1).5 Consequently, the Plan denied
Plaintiff’s request for benefits. At that time, the Plan also sent a letter conveying the same
information, and attached a sample qualified domestic-relations order spelling out the required
clerical information.

         Plaintiff did not communicate with the Plan again for almost thirteen years, until after
Henry had died. Henry died on November 23, 2007. Plaintiff called the Plan on January 4,
2008. During the call Plaintiff (1) told the Plan about the Judgment of Divorce and how it
ordered benefits to be paid to her once Henry had retired; (2) said that she would be mailing in
the Judgment of Divorce; and (3) admitted to not having a domestic-relations order that satisfied
the ERISA clerical requirements. On February 1, 2008, Plaintiff faxed the Plan a copy of the
Judgment of Divorce. On February 28, 2008, the Plan sent Plaintiff a letter denying her benefits
request, on the grounds that the Judgment of Divorce did not have the necessary clerical
information, and because “the participant [Henry] does not have a remaining benefit to be
assigned to an alternate payee.” R. 11-2 at 201.



         4
           This provision requires domestic-relations orders to give: (i) the name and the last known mailing address
(if any) of the participant and the name and mailing address of each alternate payee covered by the order, (ii) the
amount or percentage of the participant’s benefits to be paid by the plan to each such alternate payee, or the manner
in which such amount or percentage is to be determined, (iii) the number of payments or period to which such order
applies, and (iv) each plan to which such order applies. 29 U.S.C. § 1056(d)(3)(C).
         5
           ERISA generally provides that pension benefits cannot be assigned or alienated from the plan participant,
29 U.S.C. § 1056(d)(1), even in the face of a court-issued domestic-relations order, e.g., a divorce decree,
commanding the plan to assign or alienate benefits. Id. § 1056(d)(3)(A). However, ERISA does allow for “qualified
domestic relations orders” to override the anti-assignment and anti-alienation provision. Id. For a domestic relations
order to be qualified, it must: (1) create or recognize an alternate payee, and that payee’s right to all or part of a
participant’s benefits under the ERISA governed plan, id. § 1056(d)(3)(B)(i)(I); (2) give enumerated “clerical”
information, id. § 1056(d)(3)(C); and (3) not require the plan to: (a) provide any type or form of benefit, or any
option, not otherwise provided under the plan, id. § 1056(d)(3)(D)(i), or (b) provide increased benefits (determined
on the basis of actuarial value), id. § 1056(d)(3)(D)(ii). Although courts may later override an erroneous
qualification determination by the plan, it is the plan, in the first instance, which determines whether a domestic
relations order qualifies. Id. § 1056(d)(3)(G)(i)(II).
No. 16-1365                      Patterson v. Chrysler Group, et al.                     Page 4


       Between 2008 and 2014, Plaintiff, both on her own and with the help of two other
attorneys, attempted four more times to have the Plan qualify the Judgment of Divorce, and each
time it was denied. In addition to explaining that the Judgment of Divorce did not meet the
requirements of 29 U.S.C. § 1056(d)(3)(C), and that there were no remaining benefits to be paid,
the Plan also denied benefits on the basis that changing the type of benefit at that time to one
with a surviving spouse option was impermissible under the rules of the plan. See 29 U.S.C.
§ 1056(d)(3)(D)(i) (disqualifying domestic-relations orders which “require a plan to provide any
type or form of benefit, or any option, not otherwise provided under the plan.”).

       On February 28, 2014, to remedy the original clerical deficiencies in the Judgment of
Divorce, Plaintiff, through the efforts of her fourth and current attorney, Jack Schultz, obtained
from the Wayne County Circuit Court a nunc pro tunc order (the Nunc Pro Tunc Order). The
Nunc Pro Tunc Order corrected the Judgment of Divorce by adding the missing “clerical”
information required by 29 U.S.C. § 1056(d)(3)(C).

       Mr. Schultz submitted the Nunc Pro Tunc Order to the Plan on March 3, 2014. On June
24, 2014, the Plan declined Plaintiff’s request for benefits by letter, stating that it had determined
that the Nunc Pro Tunc Order was not a qualified domestic-relations order because “[d]ue to the
optional form of payment chosen by [Henry] at the time of [Henry’s] commencement, there is no
survivor benefit. No further payments can be made . . . .” R. 11 at 53.

       On February 12, 2015, Plaintiff filed her complaint in the United States District Court for
the Eastern District of Michigan, Southern Division. Plaintiff asserted two claims under ERISA:
(1) a claim for recovery of pension benefits and (2) a claim for breach of fiduciary duty. Plaintiff
later dropped the second claim, and the district court held it waived. Defendants filed a motion
for summary judgment, arguing that (1) Plaintiff’s claim is barred by the statute of limitations,
and (2) the Nunc Pro Tunc Order is not a qualified domestic-relations order because: (a) it
provides for a change in the form of benefits not otherwise provided under the Plan, in violation
of 29 U.S.C. § 1056(d)(3)(D)(i); and (b) it requires the Plan to pay increased benefits, in
violation of 29 U.S.C. § 1056(d)(3)(D)(ii).
No. 16-1365                       Patterson v. Chrysler Group, et al.                    Page 5


        On February 17, 2016, the district court granted summary judgment in favor of Plaintiff.
In its order, the district court held that: (1) the proper statute of limitations, borrowed from state
law, is six years; (2) to the extent that Plaintiff’s claim is based on the Plan’s denial of benefits
based on the Judgment of Divorce, the claim is time-barred because the statute of limitations
began to run on February 28, 2008; (3) however, to the extent Plaintiff’s claim is based on the
Plan’s June 24, 2014, denial of benefits based on the Nunc Pro Tunc Order, Plaintiff’s claim is
timely; and (4) because the Nunc Pro Tunc Order relates back to September 27, 1993, the Plan’s
compliance with that order does not (a) require the Plan to provide a change in the form of
benefits not otherwise provided under the Plan, nor (b) require the plan to pay increased benefits,
and therefore the Nunc Pro Tunc Order is qualified and does not violate ERISA.

        On timely appeal, Defendants challenge the district court’s determinations that Plaintiff’s
claim is not time-barred, and that the Nunc Pro Tunc Order does not violate ERISA.

                                        II. JURISDICTION

        The district court had jurisdiction over Plaintiff’s 29 U.S.C. § 1132 claim for benefits
under 29 U.S.C. § 1132(e)(1) and 28 U.S.C. § 1331. We have jurisdiction over Defendants’
appeal under 28 U.S.C. § 1291.

                                          III. ANALYSIS

        Defendants challenge (1) the district court’s decision to restart the statute of limitation
upon Defendants’ denial of benefits under the Nunc Pro Tunc Order in 2014, (2) the district
court’s ruling that the statute of limitations initially began to run on February 28, 2008, and
(3) the district court’s ruling that the Nunc Pro Tunc Order is a qualified domestic relations order
and does not violate ERISA under either 29 U.S.C. § 1056(d)(3)(D)(i) or (ii). We reverse the
district court on the first two issues, and find Plaintiff’s claim time-barred. Consequently, we do
not reach the question of whether compliance with the Nunc Pro Tunc Order would violate
ERISA. The crux of this case is the district court’s misapplication of Michigan law regarding the
effect of nunc pro tunc orders, holding that they can create new substantive rights, such as
resetting the statute of limitations.
No. 16-1365                       Patterson v. Chrysler Group, et al.                       Page 6


         A. Effect of the Nunc Pro Tunc Order

         Defendants first challenge the district court’s ruling that their June 24, 2014 denial of the
Nunc Pro Tunc Order reset the statute of limitations. We review questions of law de novo. Tri
Cty. Wholesale Distrib., Inc. v. Labatt USA Operating Co., LLC, 828 F.3d 421, 430 (6th Cir.
2016).

         Without providing any accompanying analysis or citation of authority, the district court
held that to the extent Plaintiff’s claim was based on Defendants’ denial of the Nunc Pro Tunc
Order, Plaintiff’s claim was not time-barred, as her suit was filed within six years of that denial.
Thus, it seems that the district court either believed that the issuance of a nunc pro tunc order
gave Plaintiff a new cause of action, or that it reset the statute of limitations. Either scenario
misapprehends the effect of nunc pro tunc orders under Michigan law.

         As in other states, Michigan court orders issued nunc pro tunc do not retroactively
modify substantive rights declared in older court orders. See Sleboede v. Sleboede, 184 N.W.2d
923, 925 (Mich. 1971). Rather, they merely “make [the court’s] records speak the truth—to
record that which was actually done, but omitted to be recorded.” Id. at 925 n.6. That is, nunc
pro tunc orders fix clerical mistakes in old orders. Nunc pro tunc orders do not revise the
substance of what has transpired, backdate events, or give rise to new substantive rights,
including resetting the statute of limitations. Crangle v. Kelly, 838 F.3d 673, 680 (6th Cir. 2016)
(finding that Ohio nunc pro tunc orders “merely correct[] . . . record[s] to accurately reflect the
court’s actions . . . not . . . reset[] the statute of limitations . . . .”); Glynne v. Wilmed Healthcare,
699 F.3d 380, 383-84 (4th Cir. 2012) (holding that nunc pro tunc orders “correct mistakes or
omissions in the record so that the record properly reflects the events that actually took place.
[They] may not be used to retroactively record an event that never occurred or have the record
reflect a fact that never existed.”); W.N.J. v. Yocom, 257 F.3d 1171, 1172 (10th Cir. 2001)
(holding nunc pro tunc orders cannot be used to rewrite history); Central Laborers’ Pension,
Welfare and Annuity Fund v. Griffee, 198 F.3d 642, 644 (7th Cir. 1999) (“[T]he only proper
office of a nunc pro tunc order is to correct a mistake in the records; it cannot be used to rewrite
history.”); Walls v. United States, No. 2:06-CV-12441, 2006 U.S. Dist. Lexis 93850, at *1 (E.D.
Mich. Dec. 29, 2006) (same).
No. 16-1365                       Patterson v. Chrysler Group, et al.                      Page 7


        Thus, when the Wayne County Circuit Court issued the Nunc Pro Tunc Order, it merely
articulated the substantive rights already declared in the Judgment of Divorce in a form that
complied with ERISA. Consequently, the Nunc Pro Tunc Order is treated as if it were the
Judgment of Divorce but with clerical mistakes corrected. It did not bestow on Plaintiff any
new, or modify any old, substantive rights. Therefore, neither the Wayne County Circuit Court’s
issuance, nor the Plan’s rejection, of the Nunc Pro Tunc Order could provide Plaintiff with a new
cause of action or have any effect on the statute of limitations.

        Furthermore, accepting the district court’s view would create an untenable situation
regarding submission of domestic-relations orders to pension plans. Under this view, no matter
how long ago a plan denied a domestic-relations order, the denied claimant could circumvent the
statute of limitations and revive his cause of action by obtaining and submitting a nunc pro tunc
version of the denied order to the pension plan, force the plan to reiterate its denial, and
effectively reset the statute of limitations. In such a world, no claim would ever truly be time-
barred, but merely waiting for a nunc pro tunc order to issue. Such a system defeats the clearly
understood policy goals of statutes of limitations. See Order of R.R. Telegraphers v. Ry. Express
Agency, Inc., 321 U.S. 342, 348–49, (1944) (noting that statutes of limitation are designed “to
promote justice by preventing surprises through the revival of claims that have been allowed to
slumber until evidence has been lost, memories have faded, and witnesses have disappeared.”);
Carey v. Int’l Bhd. of Elec. Workers Local 363 Pension Plan, 201 F.3d 44, 47 (2d Cir. 1999)
(stating that statutes of limitation serve to encourage “rapid resolution of disputes”).

        Therefore, we reverse and hold that the Nunc Pro Tunc Order did not give rise to a new
cause of action, or reset the statute of limitations.

        B. ERISA § 1132(a)(1)(B) Accrual for Purposes of the Statute of Limitations

        Defendants also challenge the district court’s ruling on when the statute of limitations
began to run on Plaintiff’s claim. The district court found that Plaintiff’s claim was barred to the
extent it was based on the denial of her benefits under the Judgment of Divorce. The district
court acknowledged that the limitations period begins when a plaintiff discovers, or should
discover, a clear repudiation of benefits, citing Bender v. Newell Window Furnishings, Inc.,
No. 16-1365                                Patterson v. Chrysler Group, et al.                       Page 8


681 F.3d 253, 272 (6th Cir. 2012), and Morrison v. Marsh & McLennan Cos., 439 F.3d 295, 302
(6th Cir. 2006). However, without any accompanying analysis, the district court determined that
the limitations period began on February 28, 2008, when the Plan sent Plaintiff a letter denying
her benefits under the Judgment of Divorce for the second time, even though she had already
been denied benefits under the same order thirteen years earlier. Despite the earlier denial, and
based on the six-year statute of limitations, the court determined that this cause of action became
time-barred on February 28, 2014.

         Defendants argue that, at the latest, Plaintiff’s claim accrued for statute-of-limitations
purposes when a Plan representative called Plaintiff’s first attorney on January 18, 1995, and
informed him that the Plan was denying benefits claimed under the Judgment of Divorce, and
therefore, that her claim became time-barred on January 18, 2001. We review mixed questions
of law and fact de novo. Tri Cty. Wholesale Distrib., Inc., 828 F.3d at 430.

         Although Plaintiff did not specify, we determine that her claim was brought pursuant to
§ 1132(a)(1)(B), because she seeks “to recover benefits due to [her] under the terms of [her]
plan, to enforce [her] rights under the terms of the plan or to clarify [her] rights to future benefits
under the terms of the plan.”6 29 U.S.C. § 1132(a)(1)(B). Because ERISA does not explicitly
provide a limitations period for § 1132(a)(1)(B) claims, courts fill the statutory gap using federal
common law. DelCostello v. Int’l Bhd. of Teamsters, 462 U.S. 151, 158 (1983); Clearfield Trust
Co. v. United States, 318 U.S. 363, 367 (1943). When a plan does not itself provide a limitations
period, the Sixth Circuit applies “the most analogous state statute of limitations” of the forum
state. Santino v. Provident Life & Accident Ins. Co., 276 F.3d 772, 776 (6th Cir. 2001). Here,
the Plan does not provide a limitations period, and the forum state is Michigan.




         6
             In her complaint, Plaintiff’s prayer for relief asks the court, in relevant part, to:
                   (1) Declare, adjudge and decree that Defendants are obligated to accept the [qualified
         domestic relations order] dated February 28, 2014; (2) Declare, adjudge and decree that
         Defendants are obligated to pay Plaintiff the amount of pension benefits which were due and will
         become due to her in accordance with her vested, non-forfeitable benefits in the Plan; (3) Order
         Defendants to provide Plaintiff with all disclosures, reports and other plan information she was
         entitled to receive and which otherwise was required of Defendants . . . .
R. 1 at 5.
No. 16-1365                            Patterson v. Chrysler Group, et al.                              Page 9


         The Sixth Circuit has found that the most analogous Michigan cause of action to a denial-
of-benefits claim under § 1132(a)(1)(B) is breach of contract. See Santino, 276 F.3d at 776. As
the district court properly held, the statute of limitations for a breach-of-contract action under
Michigan law is six years. Mich. Comp. Laws § 600.5807 (2016).

         Similarly, because ERISA is silent on the matter, federal common law determines when
claims accrue under § 1132(a)(1)(B) for purposes of the statute of limitations. Watkins v. JP
Morgan Chase U.S. Benefits Exec., 570 F. App’x 458, 460 (6th Cir. 2014) (quoting Mich. United
Food & Commercial Workers Unions & Drug & Mercantile Emps. Joint Health & Welfare Fund
v. Muir Co., 992 F.2d 594, 599 (6th Cir. 1993)). The Sixth Circuit applies the discovery rule to
determine when the limitations period for a § 1132(a)(1)(B) claim starts. Morrison, 439 F.3d at
302.7    Under the discovery rule, “the limitations period begins to run when the plaintiff


         7
           We note that some district courts in this circuit, and at least one other court of appeals, have
misunderstood our precedent regarding what rule we apply for determining when § 1132(a)(1)(B) claims accrue.
See White v. Sun Life Assurance Co. of Can., 488 F.3d 240, 246 (4th Cir. 2007), abrogated on other grounds,
Heimeshoff v. Hartford Life & Accident Ins. Co., 134 S. Ct. 604 (2013); Shiverdecker v. Life Ins. Co. of N. Am., No.
3:05-CV-506, 2007 WL 4124478, at *3 (E.D. Tenn. Nov. 19, 2007); Davidson v. Hartford Life & Acc. Ins. Co., No.
4:06 CV 920, 2006 WL 3469689, at *4 (N.D. Ohio Nov. 30, 2006); Regents of the Univ. of Mich. v. Otis
Spunkmeyer, Inc., No. 03-72985, 2006 WL 542979, at *2 (E.D. Mich. Mar. 6, 2006). These courts assert that in the
Sixth Circuit, § 1132(a)(1)(B) claims accrue for purposes of the statute of limitations upon the “formal denial” of
benefits, citing Stevens v. Emp’r-Teamsters Joint Council No. 84 Pension Fund, 979 F.2d 444, 451 (6th Cir. 1992),
for that proposition. Stevens stated, “An ERISA cause of action for benefits under ERISA does not arise until the
claim for benefits has been made and formally denied,” Stevens, 979 F.2d at 451 (emphasis added), but did not
define “formal denial.” Citing Stevens, the Fourth Circuit held that the statute-of-limitations period begins for
§ 1132(a)(1)(B) claims when a claim is “formally denied,” which it then defined as upon exhaustion of
administrative remedies. White, 488 F.3d at 246. The abovementioned district courts likewise assume “formal
denial” entails a plaintiff exhausting his administrative remedies. See Shiverdecker, 2007 WL 4124478, at *3;
Davidson, 2006 WL 3469689, at *4; Otis Spunkmeyer, Inc., 2006 WL 542979, at *2.
          But the Stevens decision was not concerned with the proper accrual date for § 1132(a)(1)(B) claims for
statute-of-limitations purposes. Rather, the issue in Stevens was “[w]hether the district court possessed jurisdiction
over plaintiff’s claim under ERISA, 29 U.S.C. §§ 1132, 1144(b),” Stevens, 979 F.2d at 449, where the operative acts
that led to the denial of benefits occurred prior to the effective date of ERISA, January 1, 1975, id. at 455, but the
plaintiff did not apply for, and did not receive a denial of benefits from the plan until 1988, after ERISA’s effective
date, id. at 451. To answer this question, the Stevens court looked to the ERISA preemption provision, § 1144,
which excluded from preemption “any cause of action which arose, or any act or omission which occurred, before
January 1, 1975.” 29 U.S.C. § 1144(b)(1). Stevens ultimately concluded that it did not have federal jurisdiction
because the plaintiff’s claims were not preempted due to § 1144(b)(1). Although the plaintiff’s cause of action arose
when his claim for benefits was made and formally denied in 1988, the operative acts that led to the denial—
plaintiff’s failure to make pension contributions for five years—occurred prior to ERISA’s effective date. Thus, the
statement in Stevens regarding when an ERISA claim for benefits “arises” was made in the context of determining
the scope of ERISA jurisdiction and preemption, not in deciding when a § 1132(a)(1)(B) claim accrues. White, and
the district courts mentioned above, erred in relying on Stevens as authoritative in determining the proper accrual
date of § 1132(a)(1)(B) claims for the statute of limitations. But see Watkins, 570 F. App’x at 460 (citing Stevens
No. 16-1365                            Patterson v. Chrysler Group, et al.                              Page 10


discovers, or with due diligence should have discovered, the injury that is the basis of the
action.” Redmon v. Sud-Chemie Inc. Ret. Plan for Union Emps., 547 F.3d 531, 535 (6th Cir.
2008) (quotations omitted).           Thus, clear and unequivocal repudiation of benefits, whether
through formal or informal means, causes the claim to accrue for statute-of-limitations purposes.
Morrison, 439 F.3d at 302.

         Under the discovery rule, the statute of limitations for Plaintiff’s claim began to run when
she was put on notice (formal or informal) that the benefits she sought would be denied to her.
Redmon, 547 F.3d at 538. This occurred, at the latest, on January 18, 1995, when a Plan
representative informed her then-attorney (Williams) that the Judgment of Divorce was not a
qualified domestic-relations order, and therefore would not pay Plaintiff benefits in accordance
with that judgment. At this point Plaintiff had indisputably been put on notice that the Plan had
rejected her claim for benefits, and the clock began to run. In other words, the Plan’s first denial
on January 18, 1995 was sufficient to put Plaintiff on notice that the Plan had clearly repudiated
her claim, and therefore started the statute of limitations. Redmon, 547 F.3d at 538; Morrison,
439 F.3d at 302. Consequently, Plaintiff’s claim became time-barred on January 18, 2001.
Thus, the district court’s decision to start the clock as of the Plan’s second denial of the
Judgment of Divorce on February 28, 2008, is erroneous.

for the general proposition that § 1132(a)(1)(B) claims accrue upon formal denial of benefits, but nonetheless
applying the discovery rule of Morrison).
          In Morrison, we addressed accrual for the purposes of the statute of limitations in § 1132(a)(1)(B) claims
for the first time, and adopted the “discovery rule.” 439 F.3d at 302–03. There we held that a § 1132(a)(1)(B) claim
accrues upon “clear and unequivocal repudiation” of benefits. Id. (holding that the plaintiff’s deceased husband’s
benefits claim had been clearly repudiated by the plan sending him a refund check for his first premium payment
and an accompanying letter denying his application to convert his portable life insurance coverage to a group
policy). We reiterated this rule in Redmon v. Sud-Chemie Inc. Ret. Plan for Union Emps., 547 F.3d 531, 538-39 (6th
Cir. 2008). There, we also explicitly rejected the argument that a claim accrues only upon exhaustion of
administrative remedies. Id. at 539-40.
         Thus, reading Morrison and Redmon in conjunction with this circuit’s general requirement that ERISA
claimants must exhaust their administrative remedies, Fallick v. Nationwide Mut. Ins. Co., 162 F.3d 410, 419 (6th
Cir. 1998), we are left with two clear rules: (1) the statute of limitations for a claimant’s § 1132(a)(1)(B) claim
begins to run upon clear and unequivocal repudiation of benefits; and (2) unless excused, claimants must exhaust
their administrative remedies before bringing their claims to federal court.
         Here, exhaustion of administrative remedies is not at issue because, although Defendants raised exhaustion
of administrative remedies as an affirmative defense, they did not pursue the issue in the district court and therefore
waived it. See Metro. Life Ins. Co. v. Price, 501 F.3d 271, 279 (3d Cir. 2007) (noting how judicially created
“prudential” exhaustion requirements, such as administrative exhaustion under ERISA, can be waived, as opposed to
Congressionally mandated “jurisdictional” exhaustion requirements, which cannot); see generally Fallick, 162 F.3d
at 419 (ERISA’s administrative exhaustion requirement is discretionary, and therefore not jurisdictional).
No. 16-1365                         Patterson v. Chrysler Group, et al.                Page 11


       At oral argument, Plaintiff asserted that it was inequitable for the court to start the
limitations period in 1995, and that the Plan should have done more to alert Plaintiff to her claim
and help her file a qualified domestic-relations order in accordance with ERISA. However, the
Plan was very explicit in informing Plaintiff that her claim was being denied and provided her
with a sample qualified domestic relations order that spelled out all she needed to do to have her
claim approved. Furthermore, Plaintiff’s exceptionally long delay in bringing her case undercuts
her resort to equitable principles. Pace v. DiGuglielmo, 544 U.S. 408, 419 (2005) (“Under long-
established principles, [a plaintiff’s] lack of diligence precludes equity’s operation.”); McQuiddy
v. Ware, 87 U.S. 14, 19 (1873) (“Equity always refuses to interfere where there has been gross
laches in the prosecution of rights.”).

       Given our conclusion that Plaintiffs claim is barred by the statute of limitations, all other
issues on appeal are moot.

                                          IV. CONCLUSION

       The judgment of the district court is reversed and remanded with instructions to dismiss
Plaintiff’s claim as time-barred.